Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "said pipe" in Lines 2, 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
It appears as though Claim 10 was intended to depend from Claim 8 as opposed to depending from Claim 6 as presented and has been examined as such.
Allowable Subject Matter
Claim 19 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art discloses a modular toolbox and table assembly for transporting a toolbox to a worksite along with a table to define a work space, said assembly comprising: a toolbox having an interior space for storing tools, said toolbox having a bottom wall and an outer wall extending upwardly therefrom, said bottom wall having a distal edge with respect to said bottom wall, said distal edge defining an opening into said toolbox, said outer wall having a back side a lid being hingedly coupled to said toolbox for opening and closing said toolbox, said lid having a bottom surface, a top surface and a rear edge, said rear edge being hingedly coupled to said distal edge of said outer wall of said toolbox, said bottom surface resting on said distal edge when said lid is closed, said top surface having a prominence thereon, said prominence having a plurality of intersecting sections such that said prominence has the appearance of the letter "W"; and a cart removably engaging said tool box for transporting said tool box, said cart being convertible into a table thereby facilitating said tool box to be positioned thereon wherein said tool box is configured to be more easily accessible to a user, said cart having a locking mechanism being movably coupled to said cart, said locking mechanism releasably engaging said tool box for attaching said cart to said toolbox, said cart comprising: a frame having a central member extending between a pair of outward members, each of said outward members having a distal end with respect to said central member; a pair of handles, each of said handles being coupled to and extending rearwardly from a respective one of said outward members wherein each of said handles is configured to be gripped, each of said handles having a distal end with respect to said respective outward member, each of said handles being curved downwardly between said respective outward member and said distal end of said handles; a pipe having an upper end and a lower end, said upper end being coupled to said central member of said frame having said pipe being centrally positioned between said outward members; a panel having a top surface and a back edge, said top surface having a lip extending upwardly therefrom, said lip being aligned with said back edge an axle being coupled to and extending across each of said outward members of said frame, said axle being positioned adjacent to said distal end of each of said outward members; a pair of wheels, each of said wheels being removably coupled to said axle wherein each of said wheels is configured to roll along a support surface for transporting said toolbox; a pair of first legs, each of said first legs having an upper end and a lower end, said upper end of each of said first legs being pivotally coupled to a respective one of said outward members of said frame, each of said first legs being positionable in a stored position having each of said first legs being oriented collinear with said respective outward member, each of said first legs being positionable in a deployed position having each of said first legs being oriented perpendicular to said respective outward member wherein said lower end of each of said first legs is configured to abut a support surface for supporting said frame above the support surface; and a pair of second legs, each of said second legs having an upper end and a lower end, said lower end of each of said second legs being pivotally coupled to a respective one of said outward members of said frame, each of said second legs being positionable in a stored position having each of said second legs being oriented collinear with said respective outward member, each of said second legs being positionable in a deployed position having each of said second legs being oriented perpendicular with said respective outward member wherein said lower end of each of said second legs is configured to abut the support surface for supporting said frame above the support surface, 
The prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with said back side having a trough extending between said distal edge of said outer wall and said bottom wall, said trough having a central bounding surface and a lateral bounding surface angling outwardly between said central bounding surface and said back wall, said central bounding surface being concavely arcuate with respect to said back side of said outer wall, said central bounding surface having a keyway extending therein toward said back side of said outer wall of said toolbox, said keyway being oriented to extend along a horizontal axis, said keyway extending through said lateral bounding surface, said keyway being positioned proximate said distal edge of said outer wall of said toolbox, said keyway having a locking portion extending downwardly along said lateral bounding surface, said trough having a block extending away from said lateral bounding surface, said block having a rear surface lying on a plane being oriented coplanar with said back side of said outer wall of said toolbox, said lip having a slot extending therethrough; a collar being rotatably positioned around said pipe, said collar having a top edge and a bottom edge, said bottom edge being aligned with said lower end of said pipe, said top edge being positioned between said lower end and said upper end of said pipe, said collar having a first key extending partially around said collar, said first key being spaced from said top edge, said collar having a second key extending partially around said collar, said second key being aligned with said bottom edge, said first key engaging said keyway in said trough when said collar is rotated into a locking position thereby attaching said toolbox to said cart, said first key disengaging said keyway in said trough when said collar is rotated into an unlocked position thereby facilitating said toolbox to be removed from said cart, said second key engaging said slot in said lip on said panel when said collar is rotated into said locking position thereby attaching said panel to said cart having said panel lying on a plane being oriented perpendicular to a longitudinal axis of said outward members; a plate being coupled to and extending laterally away from an outer surface of said collar, said plate having a back surface and a front surface, said back surface abutting said rear surface of said block on said trough when said collar is rotated into said locking position; a handle being coupled to said front surface of said plate for gripping and urging said collar between said locked position and said unlocked position as required by Claim 19.
Claims 2-5 and 8-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Although the prior art discloses said toolbox having a bottom wall and an outer wall extending upwardly therefrom, said bottom wall having a distal edge with respect to said bottom wall, said distal edge defining an opening into said toolbox, said outer wall having a back side, said back side having The prior art does not disclose, or render obvious, absent impermissible hindsight, these features in combination with a trough extending between said distal edge of said outer wall and said bottom wall, said trough having a central bounding surface and a lateral bounding surface angling outwardly between said central bounding surface and said back wall, said central bounding surface being concavely arcuate with respect to said back side of said outer wall as required by Claim 2.
Claims 3-5 depend from Claim 2.
Although the prior art discloses the invention claimed in Claims 1 and 6, the prior art does not disclose or render obvious, absent impermissible hindsight, wherein said cart includes a pipe having an upper end and a lower end, said upper end being coupled to said central member of said frame having said pipe being centrally positioned between said outward members as required by Claim 8.
Although the prior art discloses the invention claimed in Claim 1 and further discloses wherein said cart includes a panel having a top surface and a back edge, said top surface having a lip extending upwardly therefrom, said lip being aligned with said back edge, the prior art does not disclose or render obvious, absent impermissible hindsight these features in combination.
Although the prior art discloses the invention claimed in Claims 1 and 6, the prior art does not disclose or render obvious, absent impermissible hindsight, wherein said cart includes a collar being rotatably positioned around said pipe, said collar having a top edge and a bottom edge, said bottom edge being aligned with said lower end of said pipe, said top edge being positioned between said lower end and said upper end of said pipe as required by Claim 10.
Claims 11-14 depend from Claim 10
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Crye (10,973,292) in view of Nichols (7,367,571).
Consider Claim 1, Crye discloses a modular toolbox and table assembly for transporting a toolbox to a worksite along with a table to define a work space, said assembly comprising: a toolbox (100) having an interior space (See Fig. 7) for storing tools; a lid (170) being hingedly coupled to said toolbox for opening and closing said toolbox; and a cart (110) for transporting said tool box, said cart being convertible into a table thereby facilitating said tool box to be positioned thereon wherein said tool box is configured to be more easily accessible to a user (See Fig. 7), however, Crye does not disclose the cart removably engaging said tool box , said cart having a locking mechanism being movably coupled to said cart, said locking mechanism releasably engaging said tool box for attaching said cart to said toolbox.
Nichols discloses a cart (102) removably engaging said tool box (110), said cart having a locking mechanism (180) being movably coupled to said cart, said locking mechanism releasably engaging said tool box (110) for attaching said cart to said toolbox.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Crye by further providing a locking mechanism as disclosed by Nichols in order to allow for greater flexibility of use of the device.
Claims 6-7 and 15-18 is rejected under 35 U.S.C. 103 as being unpatentable over Crye (10,973,292) in view of Nichols (7,367,571) and further in view of Jackson (11,352,040).
Consider Claim 6, Crye, as modified, discloses all the features of the claimed invention, as described above, but does not disclose wherein said cart comprises a frame having a central member extending between a pair of outward members, each of said outward members having a distal end with respect to said central member.
Jackson discloses wherein said cart comprises a frame having a central member (180) extending between a pair of outward members (75), each of said outward members having a distal end with respect to said central member.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Crye by further providing a central member as disclosed by Jackson in order to more securely attach the tool box to the cart.
Consider Claim 7, Crye, as modified, discloses all the features of the claimed invention, as described above, and further discloses comprising a pair of handles (Nichols 152, 154), each of said handles being coupled to and extending rearwardly from a respective one of said outward members (132, 134) wherein each of said handles is configured to be gripped, each of said handles having a distal end with respect to said respective outward member, each of said handles being curved downwardly between said respective outward member and said distal end of said handles.
Consider Claim 15, Crye, as modified, discloses all the features of the claimed invention, as described above, and further appears to show an axle in Fig. 3, but does not specifically disclose wherein said cart includes an axle being coupled to and extending across each of said outward members of said frame, said axle being positioned adjacent to said distal end of each of said outward members.
Nichols discloses wherein said cart includes an axle (170) being coupled to and extending across each of said outward members (130) of said frame, said axle being positioned adjacent to said distal end of each of said outward members
Consider Claim 16, Crye, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein said cart includes a pair of wheels (166, 168), each of said wheels being removably coupled to said axle (170) wherein each of said wheels is configured to roll along a support surface for transporting said toolbox.
Consider Claim 17, Crye, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein said cart includes a pair of first legs (142, 144), each of said first legs having an upper end and a lower end, said upper end of each of said first legs being pivotally coupled to a respective one of said outward members of said frame (at 154), each of said first legs being positionable in a stored position (Fig. 4) having each of said first legs being oriented collinear with said respective outward member, each of said first legs being positionable in a deployed position (Fig. 3) having each of said first legs being oriented perpendicular to said respective outward member wherein said lower end of each of said first legs is configured to abut a support surface for supporting said frame above the support surface.
It is noted that Crye does not specifically disclose the legs bring oriented perpendicular to said outward member, however,  it would have been an obvious matter of design choice to extend the legs perpendicularly as opposed to the angles disclosed by Crye, since applicant has not disclosed that extending the legs perpendicularly solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with legs angled as disclosed by Crye..
Consider Claim 18, Crye, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein said cart includes a pair of second legs (146, 148), each of said second legs having an upper end and a lower end, said lower end of each of said second legs being pivotally coupled to a respective one of said outward members of said frame (at 154), each of said second legs being positionable in a stored position (Fig. 4) having each of said second legs being oriented collinear with said respective outward member, each of said second legs being positionable in a deployed position (Fig. 3) having each of said second legs being oriented perpendicular with said respective outward member wherein said lower end of each of said second legs is configured to abut the support surface for supporting said frame above the support surface.
It is noted that Crye does not specifically disclose the legs bring oriented perpendicular to said outward member, however,  it would have been an obvious matter of design choice to extend the legs perpendicularly as opposed to the angles disclosed by Crye, since applicant has not disclosed that extending the legs perpendicularly solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with legs angled as disclosed by Crye.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618